        Case 1:17-cv-02112-JPW Document 44 Filed 11/15/19 Page 1 of 11



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



COMMONWEALTH OF                                 :
PENNSYLVANIA DEPARTMENT OF                      :
BANKING AND SECURITIES                          :
                                                :   CIVIL ACTION
                                Plaintiff,      :
                                                :   NO. 1:17-cv-02112-YK
                      v.                        :
                                                :   The Honorable Yvette Kane
TITLEMAX OF DELAWARE, INC.                      :
TITLEMAX OF OHIO, INC.                          :
TITLEMAX OF VIRGINIA, INC.                      :
TITLEMAX OF SOUTH CAROLINA,                     :
INC.                                            :
TITLEMAX.COM                                    :
TITLEMAX FUNDING, INC.                          :
And all successors or predecessors in           :
interest, affiliates, subsidiaries, or parent   :
companies, however named.                       :
                                                :
                              Defendant.        :


                 DEFENDANTS’ RESPONSE IN OPPOSITION
                  TO PLAINTIFF’S MOTION TO REMAND

              This action is, and has been since its inception more than two years

ago, inextricably intertwined with an earlier filed matter that is still pending in the

United States District Court for the District of Delaware, TitleMax of Delaware,

Inc., et al. v. Weissmann, No. 17-cv-1325 (the “Delaware Action”). At the core of

both cases is the same legal issue—whether the Commonwealth of Pennsylvania
          Case 1:17-cv-02112-JPW Document 44 Filed 11/15/19 Page 2 of 11



Department of Banking and Securities (the “Department”) has the authority under

the United States Constitution to regulate and investigate certain aspects of

TitleMax’s operations, specifically, the terms of loan agreements executed by

Pennsylvania residents at TitleMax stores outside of Pennsylvania. The primary

beneficiaries of the Department’s actions (borrowers who reside in Pennsylvania)

and the Due Process and Commerce Clause issues being expressly litigated in the

Delaware Action are also implicated here, and, similarly, this matter belongs in a

federal forum. The Department’s motion to remand should be denied.

I.    Relevant Background 1
              TitleMax offers or facilitates installment loans to consumers secured

by their motor vehicles. (Dkt. 1-2 ¶ 4, Department’s Petition.) TitleMax has no

physical locations in Pennsylvania, nor does it offer or facilitate loans or otherwise

operate in Pennsylvania. (Id. ¶¶ 4-6, 19.) TitleMax only makes (or previously

serviced) loans in-person to borrowers who visit or visited its brick-and-mortar

stores, none of which are in Pennsylvania. (See id. ¶ 22.)

              In December 2016, the Department began an investigation into

TitleMax’s operations. (Id. ¶ 8.) Specifically, the Department was investigating


      1
        As the Court is already aware of the factual and procedural history of this
matter, given the numerous joint motions to stay and status updates provided by
the parties (e.g., Dkts. 20, 28, 32), TitleMax will only briefly recite the relevant
background here.


                                         -2-
          Case 1:17-cv-02112-JPW Document 44 Filed 11/15/19 Page 3 of 11



whether TitleMax had entered into loan agreements with at least 290 specific

Pennsylvania borrowers in violation of the Consumer Discount Company Act

(“CDCA”), 7 P.S. § 6201 et seq., and the Loan Interest and Protection Law

(“LIPL”), 41 P.S. § 101 et seq., both of which limit the interest rate a lender may

charge on a Pennsylvania loan. (See Dkt. 1-2 ¶¶ 9-10.)

              In August 2017, in furtherance of its investigation, the Department

issued a subpoena to TitleMax seeking voluminous records, including the loan files

of each borrower whom it believed resides or resided in Pennsylvania, pursuant to

its purported authority to investigate TitleMax for potential violations of LIPL and

CDCA. (Dkt. 1-2 at 14-19, Subpoena.)

              In September 2017, TitleMax responded by commencing the

Delaware Action challenging the Department’s attempt to regulate commercial

activity that takes place wholly outside of the Commonwealth of Pennsylvania,

which violates the United States Constitution. (E.g., Dkt. 7 at 6.) Shortly

thereafter, the Department filed a petition in state court to enforce the subpoena, 2

      2
         The Petition was brought against TitleMax of Delaware, Inc., TitleMax of
Ohio, Inc., TitleMax of Virginia, Inc., TitleMax of South Carolina, Inc.,
TitleMax.com, TitleMax Funding, Inc., and all successors or predecessors in
interest, affiliates, subsidiaries, or parent companies, however named (collectively
“TitleMax”). TitleMax.com is not a legal entity, and the language regarding “all
successors or predecessors in interest, affiliates, subsidiaries, or parent companies,
however       named”       does     not    sufficiently   identify    any    particular
defendant. Accordingly, the use of the term “TitleMax” in this brief is in no way a
concession that these entities are proper defendants in this matter.

                                          -3-
        Case 1:17-cv-02112-JPW Document 44 Filed 11/15/19 Page 4 of 11



which TitleMax timely removed to this Court. (Dkt. 1.) TitleMax was the first

party to file suit, with the Department doing so only after being sued in Delaware

federal court. If this Court were to deny the petition for remand, which we think is

appropriate, TitleMax would move to dismiss this case in deference to the

Delaware Action.

              The Department has repeatedly agreed that the fundamental legal

issue—the Department’s authority to regulate and investigate TitleMax—is at the

center of both this matter and the Delaware Action. (See Dkt. 22 ¶ 4 (joint status

report), Dkt. 34 ¶ 1 (same).)

II.    Legal Standard
              Pursuant to 18 U.S.C. § 1441(a), a defendant may remove a civil

action initiated in state court when a federal district court has original jurisdiction

over the matter. Original jurisdiction can be based upon diversity of citizenship

between the parties and an amount-in-controversy that exceeds $75,000, id. §

1441(b) (citing 28 U.S.C. § 1332), or claims arising under the Constitution or laws

of the United States, id. § 1441 (c) (citing 28 U.S.C. § 1331).

              While a defendant bears the burden of showing that the district court

has original jurisdiction, a district court is not limited to the facts set forth in the

notice of removal when assessing the propriety of removal. Sierminski v.

Transouth Fin. Corp., 216 F.3d 945, 947, 949 (11th Cir. 2000). Rather, a court



                                            -4-
       Case 1:17-cv-02112-JPW Document 44 Filed 11/15/19 Page 5 of 11



may consider “post-removal” facts that “‘shed[ ] light on the situation which

existed when the case was removed.’” Id. (quoting Harmon v. OKI Sys., 115 F.3d

477, 479-80 (7th Cir. 1997)). As a result, “[r]emoving documents include ‘all

documents before the court when it reviews the propriety of removal’ that are

relevant to making such assessments.’” Pitts v. Ram Partners, L.L.C., No. 18-28,

2018 U.S. Dist. LEXIS 188744, at *5 (M.D. Ala. Nov. 5, 2018) (citation omitted).

III.   Argument
       A.    Diversity Jurisdiction
             1.     Pennsylvania Borrowers are the Real Parties-in-Interest
             Evaluating diversity of citizenship requires that the real party-in-

interest be “determined by looking at the ‘essential nature and effect of the

proceeding.’” Ohio v. GMAC Mortg., LLC, 760 F. Supp. 2d 741, 744-745 (N.D.

Ohio 2011) (quoting Ford Motor Co. v. Dep’t of Treasury, 323 U.S. 459, 464

(1945)). In the majority of jurisdictions, in “‘determining whether diversity of

jurisdiction exists when a state official brings an action,’” courts will “‘analyze

real-party-in-interest questions by examining the state’s interest in a lawsuit as a

whole.’” Id. (citations omitted). Regardless of names, labels, and state laws

invoked, where the state’s ultimate goal is to obtain relief for a specific group of

residents, those residents, not the state, are the real parties-in-interest. See GMAC

Mortg., 760 F. Supp. 2d at 749-750 (finding Ohio homeowners who had obtained

mortgages from a specific lender were the real parties-in-interest because they

                                          -5-
        Case 1:17-cv-02112-JPW Document 44 Filed 11/15/19 Page 6 of 11



were the primary beneficiaries of the Ohio Attorney General’s action regarding

that lender’s mortgage foreclosure practices).

             Here, the Department’s investigation of TitleMax, which it attempts to

further through enforcement of the subpoena, will likely primarily benefit the

Pennsylvania residents who obtained loans from TitleMax. While the Department

may claim its actions are motivated by a general interest in protecting

Pennsylvania residents against certain types of lending activities, the reality is that

its actions are primarily focused on a single company and a small subset of

residents, namely, the several hundred or so who voluntarily traveled outside

Pennsylvania to execute loan agreements with TitleMax. Consequently, those

residents are the real parties-in-interest and they are citizens of Pennsylvania for

purposes of assessing diversity jurisdiction.

             2.     Amount-in-Controversy Exceeds $75,000
             Where an alleged violation of Pennsylvania’s lending laws has been

asserted, the amount-in-controversy can include the potential relief to the affected

borrowers. See GMAC Mortg., 760 F. Supp. 2d at 747 (finding diversity

jurisdiction requirements met where attorney general sought declaratory,

injunctive, and monetary relief on behalf of a subset of state residents).

             The Department has alleged that the TitleMax entities are “unlicensed

persons or entities engaged in lending activities” in Pennsylvania, and it



                                          -6-
         Case 1:17-cv-02112-JPW Document 44 Filed 11/15/19 Page 7 of 11



specifically seeks information to determine whether TitleMax has made loans to at

least 290 Pennsylvania residents in violation of, among other statutes, the LIPL.

(See Dkt. 1-2 ¶¶ 10, 13.) LIPL limits the amount of interest a lender may charge,

and permits a borrower to recover “triple the amount” of any excess interest paid.

41 P.S. § 502. LIPL would also enable the Department to, among other remedies,

order TitleMax to “make restitution for actual damages to any aggrieved person.”

41 P.S. § 506(c). Given the Department’s focus on the loan agreements of several

hundred Pennsylvania residents, and the remedies available to those residents

under the LIPL, the amount-in-controversy at issue as a result of the Department’s

investigative activities easily surpasses the $75,000 required under 28 U.S.C. §

1332.

        B.   Federal Question Jurisdiction: Plaintiff’s Actions Raise
             Substantial and Disputed Issues of Federal Law
             In the alternative, this Court has federal question jurisdiction because

the Department’s subpoena enforcement action raises substantial and disputed

issues of federal law. While “less frequently encountered,” federal question

jurisdiction will also “lie over state-law claims that implicate significant federal

issues.” Grable & Sons Metal Prods., Inc. v. Darue Eng’g and Mfg., 545 U.S. 308,

312 (2005). As the United States Supreme Court explained, the “doctrine captures

the commonsense notion that a federal court ought to be able to hear claims




                                          -7-
          Case 1:17-cv-02112-JPW Document 44 Filed 11/15/19 Page 8 of 11



recognized under state law that nonetheless turn on substantial questions of federal

law[.]” Id.

              Specifically, a district court has jurisdiction over a matter where a

state law claim raises a substantial and disputed issue of federal law. Id. at 314;

see also Koresko v. Murphy, 464 F. Supp. 2d 463, 467 (E.D. Pa. 2006) (“A case

‘arise[s] under’ federal law within the meaning of § 1331 . . . if ‘a well-pleaded

complaint establishes . . . that the plaintiff’s right to relief necessarily depends on

resolution of a substantial question of federal law.’”) (citation omitted).

              Here, even though the Department’s action to enforce its subpoena is

based upon Pennsylvania law, the actual enforceability of that subpoena “depends

on a resolution of a substantial question of federal law”—whether the Department

has the authority under the United States Constitution to regulate and investigate

commercial activity—TitleMax’s loan agreement terms—that takes place wholly

outside the Commonwealth of Pennsylvania. Given the significance of this federal

issue, the Court has jurisdiction to hear this case.

              In the Delaware Action, TitleMax, pursuant to efforts to try to resolve

the dispute with the Department, has already produced more than a thousand pages

of records to the Department, all of which would be responsive to the subpoena.3

      3
        TitleMax provided these records to the Department pursuant to settlement
negotiations and as directed by the Delaware court, not in acquiescence to the
Department’s subpoena.

                                           -8-
        Case 1:17-cv-02112-JPW Document 44 Filed 11/15/19 Page 9 of 11



Further, the Delaware Action is likely to be fully briefed and ready for decision by

the court no later than early April. The Department already has in its possession

enough information to have a full and complete understanding of how TitleMax

conducts its business. We ask the Court to consider the motion to stay, or, in the

alternative, transfer to the District of Delaware (Dkts. 6, 35, 41) to allow the

Delaware case to conclude, which will likely make this case moot regardless of

how the Delaware court decides the case.

IV.   Conclusion
             For the foregoing reasons, TitleMax requests that this Court deny

Plaintiff’s motion to remand the case to Pennsylvania state court.

Dated: November 15, 2019                 Respectfully submitted,
                                         /s/ Richard J. Zack
                                         Richard J. Zack (PA 77142)
                                         PEPPER HAMILTON LLP
                                         3000 Two Logan Square
                                         Eighteenth and Arch Streets
                                         Philadelphia, PA 19103-2799
                                         215.981.4000
                                         215.981.4750 (fax)
                                         zackj@pepperlaw.com

                                         Justin G. Weber (PA 89266)
                                         PEPPER HAMILTON LLP
                                         100 Market Street, Suite 200
                                         P.O. Box 1181
                                         Harrisburg, PA 17108-1181
                                         717.255.1155
                                         717.238.0575 (fax)
                                         weberjg@pepperlaw.com


                                          -9-
Case 1:17-cv-02112-JPW Document 44 Filed 11/15/19 Page 10 of 11



                             Counsel for Defendants TitleMax of
                             Delaware, Inc., TitleMax of Ohio, Inc.,
                             TitleMax of Virginia, Inc., TitleMax of
                             South Carolina, Inc., TitleMax.com,
                             TitleMax Funding, Inc., and all successors
                             or predecessors in interest, affiliates,
                             subsidiaries, or parent companies, however
                             named.




                             -10-
      Case 1:17-cv-02112-JPW Document 44 Filed 11/15/19 Page 11 of 11



                        CERTIFICATE OF SERVICE
            I, Richard J. Zack, hereby certify that on November 15, 2019, a true

and correct copy of the foregoing was served via ECF on all counsel of record.




                                      /s/ Richard J. Zack
                                      Richard J. Zack
